IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-56,841-05



EX PARTE DANIEL CLATE ACKER



ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 0016026A14 IN THE 8TH DISTRICT COURT
HOPKINS COUNTY



            Per curiam.
                                                                    O R D E R

           This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
           Applicant was convicted of capital murder in March 2001.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure article 37.071, and
the trial court sentenced applicant to death.  This Court affirmed applicant’s conviction and
sentence on direct appeal.  Acker v. State, AP-74,109 (Tex. Crim. App. Nov. 26, 2003) (not
selected for publication).  In July 2003, Applicant filed his initial post-conviction application
for writ of habeas corpus pursuant to Article 11.071.  He filed a pro se subsequent
application in February 2008.  We denied relief on his initial application and dismissed his
first subsequent application in a single order.  Ex parte Acker, No. WR-56,841-01, -03 (Tex.
Crim. App. Nov. 15, 2006) (not selected for publication).

           Applicant filed a habeas petition in the United States District Court for the Eastern
District of Texas.  Acker v. Thaler, No. 4:06-cv-469, Document 17 (U.S. Dist. – Sherman
Nov. 14, 2007).  The federal district court granted his motion to stay the federal habeas
proceedings in order to present unexhausted claims in state court.  Id., Documents 21 and 25. 
Applicant then filed his second subsequent application on February 7, 2008.  We dismissed
it as an abuse of the writ.  Ex parte Acker, WR-56,841-04 (Tex. Crim. App. Sept. 10, 2008)
(not selected for publication).
           The federal habeas proceedings resumed in November 2008.  Acker v. Thaler, No.
4:06-cv-469, Document 30.  The State’s motion for extension was granted on July 18, 2012. 
As of now, no briefs have been filed.  On March 18, 2014, applicant filed, pro se, his third
subsequent state habeas application in the trial court.  In compliance with Article 11.071, the
trial court forwarded this application to this Court.  See Art. 11.071, Sec.§ 5(b)(1).
           We decline to consider this application because federal habeas proceedings
challenging the same conviction are pending.  See Ex parte Soffar, 143 S.W.3d 804, 805
(Tex. Crim. App. 2004).  Accordingly, we dismiss the instant application without prejudice.
           IT IS SO ORDERED THIS THE 14TH DAY OF MAY, 2014.
Do Not Publish